TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00362-CR




                               Raymond Moreland, Appellant

                                                 v.

                                    The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
          NO. 2044461, HONORABLE JON N. WISSER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to withdraw notice of appeal is granted. See Tex. R. App. P.

42.2(a). The appeal is dismissed.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: October 31, 2006

Do Not Publish